Citation Nr: 1420654	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of right elbow injury.

2.  Entitlement to service connection for residuals of back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.

These matters came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a RO hearing in August 2009 and at a Board hearing in January 2012; the transcripts are of record.

These matters were remanded in February 2013 and December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

These issues were remanded in December 2013, as a March 2013 VA examiner provided negative etiological opinions but did not fully consider the reports of the Veteran and his spouse.  

A February 2014 VA examiner examined the Veteran and again provided negative opinions with regard to the left elbow and low back.  With regard to the left elbow, the examiner stated that there was NO mention of a fall in military service and post-discharge he had a history of working uneventfully for 28 years as fireman.  With regard to the low back, the examiner stated that there was NO mention of a fall in the records although he was noted to have a pilonidal cyst in the military so he had NO significant event in military service nor any residual findings based on his post discharge history of working uneventfully for 28 years as a fireman and his x-rays which show changes only related to size and age.  

The February 2014 opinion pertaining to the elbow is essentially duplicative of the March 2013 opinion which the Board found inadequate.  The opinions fail to consider the lay contentions of the Veteran and his spouse.  The Board is required to remand these matters again.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder and a copy of this remand to the February 2014 VA examiner (or another examiner if the February 2014 VA examiner is unavailable) for opinions pertaining to whether the Veteran's right elbow and back disabilities are related to the reported fall and scarring in service.  

The examiner should offer an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or higher degree of probability) that a disability of the right elbow, to include mild spurring right olecranon, had its onset during the Veteran period of service or is otherwise related to his period of service;

b) whether it is at least as likely as not (a 50 percent or higher degree of probability) that a disability of the back, to include degenerative disc disease/degenerative joint disease lumbar spine, had its clinical onset during his period of service or is otherwise related to his period of service.

The examiner must provide appropriate reasons and rationale for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his spouse is competent to report her observations dating back to 1962; and that their reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran and his spouse, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

If deemed necessary, another VA examination should be scheduled. 

2.  If either of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



